Title: Mathew Carey to James Madison, 5 October 1827
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philada
                                
                                 Oct. 5. 1827
                            
                        
                        
                        By this mail, I send you 30 copies of an essay on a Subject of vast importance to your State, & to
                            the Southern states generally. I request you will circulate them as widely as possible. Some errors may probably be found
                            my estimate—but will not, I am persuaded, affect the general result.
                        I likewise send a few other articles, of which I request your acceptance.
                        I retired from business nearly four years since—& have during that period devoted three fourths,
                            perhaps more of my time, to the promotion of the public good—as I had done probably half of my time previously.
                        The political world presents a dreary prospect—We have a melancholy State of things. We are likely to be
                            torn in pieces by factions, as violent as some of those of the old world Your obt. hble. Sert
                        
                        
                            
                                Mathew Carey
                            
                        
                    